


Exhibit 10.1
EMPLOYMENT AGREEMENT
METRO BANCORP, INC. AND
METRO BANK






ADAM L. METZ


EFFECTIVE DATE SEPTEMBER 17, 2012







































































--------------------------------------------------------------------------------








TABLE OF CONTENTS



 
PAGE
1. Employment and Term of Employment
1
2. Services and Duties
1
3. Compensation
2
4. Plans and Fringe Benefits
2
5. Termination by Metro for Cause
2
6. Disability Leave and Death
3
7. Termination by Metro without Cause
4
8. Termination For “Good Reason” by Executive
4
9. “Good Reason” and “Change in Control.”
5
10. Other Provisions Upon Termination Other Than for Cause or Under
      Section 1.2
6
11. Confidential Information and Non-Competition
7
12. Successors and Assigns
9
13. Assignment
9
14. Source of Payment and Timing
10
15. Interest
10
16. Reimbursement and In-Kind Benefits
11
17. Notices
12
18. Amendment, Waiver and Termination
12
19. General Provisions
12

    





--------------------------------------------------------------------------------




EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is dated effective as of September 17,
2012, by and between METRO BANCORP, INC., a Pennsylvania corporation (“Metro”),
and METRO BANK, a Pennsylvania bank and a wholly-owned subsidiary of Metro
(“Bank”), and Adam Metz (“Executive”).


BACKGROUND


Executive is employed as Senior Vice President and Chief Lending Officer of
Metro and Bank. The Boards of Directors of Metro and Bank (separately or
collectively, the "Board") have determined that the services of Executive in
this capacity are valuable to Metro and Bank. Accordingly, the Board wishes to
have Executive’s services available to Metro for at least two (2) years and to
provide supplemental benefits to Executive should Executive’s employment with
Metro terminate under certain circumstances or if Executive should die or become
disabled before the termination of this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained here, and intending to be legally bound, the parties agree as follows:


1. Employment and Term of Employment.
1.1 Metro offers Executive employment, and Executive accepts such employment,
subject to all the terms and conditions of this Agreement, for a term of two (2)
years beginning on the date hereof and subject to automatic renewal and
extension as stated below and to Metro's and Bank’s right to terminate
Executive’s employment as stated below. Notwithstanding anything provided to the
contrary, on each Anniversary Date of this Agreement, this Agreement and
Executive’s employment shall automatically be renewed and extended (upon the
same terms and conditions) for a new two (2) year term unless written notice by
either party is given pursuant to Section 1.2 below. "Term" means the original
two (2) year employment period, as well as any renewed or extended periods as
provided for in this Agreement. “Anniversary Date” means September 17, 2013, as
well as each annual September 17th thereafter if this Agreement is automatically
renewed or extended.
1.2 Either party may terminate this Agreement on any Anniversary Date of this
Agreement by giving to the other party written notice of termination no later
than ninety (90) days before any such Anniversary Date.
2. Services and Duties.
During the Term, Executive shall be employed as Senior Vice President and Chief
Lending Officer of Metro and Bank and shall have such powers and duties as may
from time to time be prescribed by the respective executive officers and Board
of Directors of Metro and Bank. Executive agrees to his continued employment and
to devote Executive’s full time and efforts









1

--------------------------------------------------------------------------------




to the business and affairs of Metro, Bank and their subsidiaries, if any, and
to use Executive’s best efforts to promote the interests of Metro, Bank and
their subsidiaries.
3. Compensation.
3.1 Metro shall pay the following compensation to Executive for all services to
be rendered by Executive under this Agreement and for all positions held by
Executive during the Term, payable at regular intervals in accordance with
Metro's normal payroll practices now or subsequently in effect: “base salary” at
the rate of $200,000 per year, subject to an annual review and such upward
adjustments as may be deemed appropriate by the Board or a Board-designated
Committee. The Board or Board-designated Committee may approve an increase in
salary for Executive, but shall have no obligation to do so. For this Agreement,
a “year” shall be deemed to commence upon the signing of this Agreement and on
January 1 of each subsequent calendar year. Compensation for a portion of a year
shall be pro-rated.
3.2 During the Term, Metro will reimburse Executive for all expenses incurred by
Executive which Metro determines to be reasonable and necessary (in accordance
with its normal reimbursement practices now or subsequently in effect) for
Executive to carry out Executive’s duties under this Agreement.
4. Plans and Fringe Benefits.
4.1 During the Term, Executive shall be entitled to participate in any bonus
programs, incentive compensation plans, stock option plans or similar benefit or
compensation programs now or hereafter in effect which are generally made
available from time to time to executive officers of Metro. For any period less
than a full year, Executive shall receive an amount equal to the prorated
portion of the compensation payable pursuant to such plan or program. Any annual
bonus (or prorated portion of an annual bonus) earned and payable to Executive
hereunder shall be paid on or after January 1 but not later than March 15 of the
calendar year following the calendar year for which the annual bonus (or
prorated portion of an annual bonus) is earned.
4.2 During the Term, Executive shall also be entitled to: (a) participate in all
fringe benefits as then in effect that are generally available to Metro's
salaried officers including, without limitation, family medical, dental and
vision insurance programs, hospitalization coverage, life insurance coverage,
disability coverage and long-term care insurance; (b) automobile allowance and
(c) such other fringe benefits as the Board, or a designated Committee of the
Board, shall deem appropriate.
5. Termination by Metro for Cause.
5.1 Metro shall have the right at any time to terminate Executive’s employment,
for cause, on thirty (30) days’ prior written notice to Executive. For this
Agreement, the term “for cause” means only the following:







2

--------------------------------------------------------------------------------




(i) If at any time during the Term, Executive is indicted for, convicted of or
enters a plea of guilty or nolo contendere to, a felony, a crime of falsehood or
a crime involving fraud, moral turpitude or dishonesty; or
(ii) If at any time during the Term, Executive willfully violates any of the
covenants or provisions of this Agreement including, without limitation, the
willful failure of Executive to perform Executive’s duties hereunder or the
instructions of the Board after written notice of such instructions (other than
any such failure resulting from Executive’s incapacity due to illness or
disability) or Executive engages in any conduct materially harmful to Metro's
business, and in either case fails to cease such conduct or correct such
conduct, as the case may be, within thirty (30) days subsequent to receiving
written notice from the Board advising Executive of same (which conduct shall be
specifically set forth in such notice).
5.2 If Executive’s employment shall terminate for cause, then Metro shall pay
Executive in accordance with the regular payroll practices of Metro, Executive’s
full base salary through the date of termination at the rate in effect at the
time notice of termination is given and Metro shall have no further obligations
to Executive under this Agreement other than to pay Executive such other
compensation as may have accrued and be due Executive pursuant to Section 4
above.
6. Disability Leave and Death.
6.1 If Executive becomes disabled while employed during the Term, Executive’s
employment and this Agreement will not terminate at such time but Executive
shall be placed on disability leave until the first to occur of the expiration
of this Agreement or Executive’s recovery from disability, but in no event
longer than twenty-nine (29) months. Metro shall compensate Executive during the
disability leave at a rate equal to 70% of Executive’s annual base salary at the
time Executive became disabled. Metro agrees that it will make the payments due
under this Section 6.1 on the first day of each month, commencing with the first
day of the month following the month in which Executive is determined to be
disabled, in an amount equal to 1/12 of 70% of Executive’s annual base salary at
the time Executive is determined to be disabled. Such payments shall be reduced
each month, however, by the amount of any disability payments made to Executive
under any Metro-sponsored disability insurance plan. The amount of the reduction
under the preceding sentence shall be computed as if Executive had elected to
receive monthly payments of disability benefits (regardless of the actual
payment frequency). If Executive becomes disabled as provided in this Section 6,
then Executive shall nonetheless continue, after becoming so disabled and until
the end of the Term, to be entitled to receive at Metro's expense such group
hospitalization coverage, life insurance coverage and disability coverage as is
generally made available from time to time to executive officers of Metro, if
and to the extent permitted by the respective insurers of such coverage. Until
such time as Executive is determined to be disabled as defined in Section 6.2,
Executive shall continue to receive Executive’s full base salary and other
compensation and fringe benefits due him under Section 4 above.
6.2 For purposes of determining Executive’s eligibility for disability leave
under this Agreement, Executive shall be deemed to have become "disabled” upon
Executive’s





3

--------------------------------------------------------------------------------




inability to perform the duties and services of the character contemplated by
this Agreement, because of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months.
6.3 If Executive dies during the Term while employed hereunder, then Executive’s
employment and Executive’s rights to compensation hereunder shall automatically
terminate at the close of the calendar week in which death occurs. Any amount
owed to Executive upon Executive’s death shall be paid to the personal
representative of Executive’s estate.
7. Termination by Metro Without Cause
If Metro shall terminate Executive’s employment other than for cause or as
provided in Section 1.2 above, then:
(i) Metro shall pay to Executive his full base salary through the date of
termination in accordance with the regular payroll practices of Metro, and any
compensation due Executive as provided in Section 4 above; and
(ii) In lieu of any further salary payments to Executive, for a period
subsequent to the date of termination, Metro shall pay as severance pay to
Executive a lump sum severance payment equal to the amount Executive would have
been paid for the remainder of the Term had Executive continued working until
the end of Executive’s Term.
8. Termination by Executive For “Good Reason.”
8.1 For this Agreement, "Good Reason" means (i) that without Executive’s
consent: (a) the salary and fringe benefits which Metro provides on the date of
this Agreement or at any time hereafter are materially reduced or (b) there’s a
material change in the geographic location at which Executive must perform the
services, provided that such material change results in any relocation or
transfer of Metro's principal executive offices to a location more than fifty
(50) miles from Harrisburg, Pennsylvania without Executive consent; (ii) Metro
or Bank materially breaches this Agreement; or (iii) a material breach of this
Agreement by any successor to Metro or Bank by such successor’s failure or
refusal to assume all duties and obligations of Metro and Bank under this
Agreement..
8.2 Executive shall have the right to terminate his employment for “Good Reason”
if any of the conditions described in Section 8.1 exists and: 
(a) Prior Written Notice. Executive has given notice to Metro of the existence
of the condition(s) described in Section 8.1 within ninety (90) days of the
initial existence of the condition(s);  
(b) Failure to Cure. If within a period of thirty (30) days after receipt of
such notice (the “Cure Period”), Metro fails to cure, cease or remedy the
reason(s) for such termination; and















4

--------------------------------------------------------------------------------




(c) Separation from Service. Executive’s separation from service occurs within a
period of ninety (90) days following the expiration of the Cure Period. If
Executive’s termination occurs after the expiration of ninety (90) days
following the Cure Period, such termination shall not be treated as a
termination pursuant to a Good Reason and Executive shall have no right to the
payments and benefits described in this Agreement.
 
8.3 Compensation for “Good Reason” Termination. If Executive shall terminate
Executive’s employment for "Good Reason" as provided in this Section 8, then:
(i) Metro shall pay to Executive his full base salary through the date of
termination in accordance with the regular payroll practices of Metro and any
other compensation due Executive as provided in Section 4 above; and
(ii) In lieu of any further salary payments to Executive, for a period
subsequent to the date of termination, Metro shall pay as severance pay to
Executive a lump sum severance payment equal to the amount Executive would have
been paid for the remainder of the Term had Executive continued working until
the end of Executive’s Term..
9. Termination By Executive Following a “Change in Control.”
9.1 For purposes of this Agreement, a “Change in Control” of Metro means that in
any merger, consolidation, purchase or acquisition of stock or similar business
transaction Metro is not the surviving corporation and that such “Change in
Control” shall be the first to occur of any of the following: (a) any person or
group acquires ownership of stock of Metro that, together with stock already
held by such person or group (not including in the shares beneficially owned by
such person any stock acquired directly from the Company or its affiliates),
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of Metro; (b) any person or group acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or group) ownership of stock possessing 30 percent or more of the
total voting power of the stock of Metro; (c) a majority of members of Metro’s
Board of Directors is replaced during any 24-month period by directors whose
appointment or election is not approved by a majority of the members of Metro’s
Board before the date of the appointment or election of any of the “replacement”
directors; or (d) any person or group acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or group) of assets from Metro that have a total gross fair market value equal
to or more than 40 percent of the total gross fair market value of all of the
assets of Metro immediately before such acquisition(s). For purposes of this
Section, “group” is defined or determined pursuant to Treasury Regulation
§1.409A-3 paragraph (i)(5)(v)(B).
9.2 Compensation Following a Change in Control. Executive shall have the right
to terminate Executive’s employment within a period of sixty (60) days following
a Change in Control. In the event of Executive’s termination following a Change
in Control, then:
(i) Metro shall pay to Executive his full base salary through the date of
termination in accordance with the regular payroll practices of Metro and any
other compensation due Executive as provided in Section 4 above; and





5

--------------------------------------------------------------------------------




(ii) In lieu of any further salary payments to Executive for a period subsequent
to the date of termination, Metro shall pay as severance pay to Executive a lump
sum severance payment equal to two (2) times the Executive’s average annual base
salary in effect during the twenty-four (24) months immediately preceding such
termination. The severance payment shall be made to Executive within ninety (90)
days following such Change in Control provided that the payment would be made in
the second taxable year if the ninety (90) day period began in one taxable year
and ended in the subsequent taxable year
10. Other Provisions Upon Termination Other Than for Cause or Under Section 1.2
10.1 In addition to the other compensation set forth above, upon termination of
Executive’s employment, Executive shall be entitled, following the date of
termination, to participate in all Metro medical, disability, hospitalization
and life insurance benefits for a period of one (1) year except that should
Executive accept subsequent employment during the one (1) year period following
the date of termination, continuation of any medical, disability,
hospitalization or life insurance benefit will cease to the extent that any such
benefit is provided through or by Executive’s subsequent employer.
10.2 Except as otherwise specifically provided in this Agreement, this Agreement
shall not affect or have any bearing on Executive’s entitlement to other
benefits under any plan or program providing benefits by reason of termination
of employment, provided that such entitlement would be in compliance with or
exempt from Section 409A of the Code.
10.3 In the event Executive terminates his employment for Good Reason and the
period of ninety (90) days following the expiration of the Cure Period began in
one taxable year and ended in the subsequent taxable year, payment to Executive
would be made in the second taxable year.
10.4 Anything in this Agreement to the contrary notwithstanding, Executive shall
not be required to mitigate the amount of any payment provided for in this
Agreement by seeking other employment.
10.5 Upon termination of Executive’s employment, Metro shall have its
independent certified public accountant promptly determine the aggregate present
value pursuant to Section 280G(d)(4) of the Internal Revenue Code of 1986, as
amended (the "Code"), of all amounts payable to Executive under this Agreement,
and of all other amounts payable to Executive upon or by reason of Executive’s
termination which are determined in good faith by Metro’s independent certified
public accountant to be "parachute payments" (as defined in Section 280G(b)(2)
of the Code and the regulations promulgated thereunder) made pursuant to
agreements or plans which are subject to Section 280G. Such determination of
present value and of other amounts constituting "parachute payments" is binding;
provided that if Executive obtains an opinion of counsel satisfactory to Metro
or an Internal Revenue Service ruling to the effect that the method of
determining present value was improper or that specified payments did not
constitute "parachute payments," calculations will be made in accordance with
such opinion or ruling. The determinations pursuant to this Section shall not
change the form of payment (other than reduce, if necessary) or delay the
payment of amounts due Executive under this Agreement. In the event the
aggregate





6

--------------------------------------------------------------------------------




present value of all benefits under this Agreement and other "parachute
payments" is equal to or in excess of 300% of Executive’s "base amount" as
defined in Section 280G(b)(3)(A) and the regulations thereunder, Executive
waives the right to "parachute payments" sufficient to reduce the present value
of all such payments below 300% of the "base amount." If any reduction in
payments is required pursuant to this Section, payments under this Agreement and
all other amounts payable to Executive upon or by reason of Executive’s
termination shall be reduced proportionately. If it is established pursuant to a
final determination of a court of competent jurisdiction or an Internal Revenue
Service proceeding that, notwithstanding the good faith of Executive, Metro and
Metro’s independent certified public accountant in applying the terms of this
Section 10, the aggregate "parachute payments" paid to or for Executive’s
benefit are in an amount that would result in any portion of such "parachute
payments" not being deductible by Metro or any affiliate by reason of Section
280G of the Code, then Executive shall have an obligation to pay Metro upon
demand an amount equal to the sum of (i) the excess of the aggregate "parachute
payments" paid to or for Executive’s benefit without any portion of such
"parachute payments" not being deductible by reason of Section 280G of the Code
and (ii) interest on the amount set forth in clause (i) above at the applicable
federal rate (as defined in Section 1274(d) of the Code) from the date of
Executive’s receipt of such excess until the date of such payment.
11. Confidential Information, Non-Solicitation and Non-Competition.
11.1 Executive recognizes and acknowledges that during the course of his
employment with Metro and/or the Bank Executive has acquired and/or may
subsequently acquire privileged and confidential information concerning Metro’s
or its affiliates’ current and prospective customers, their methods and ways of
doing business, their intellectual property, their plans and goals for future
activities, and other confidential or proprietary information belonging to Metro
or its affiliates or relating to Metro’s or its affiliates’ affairs
(collectively referred to herein as the “Confidential Information”). Executive
further acknowledges and agrees that the Confidential Information is the
property of Metro and the Bank and that any misappropriation or unauthorized use
or disclosure of the Confidential Information would constitute a breach of trust
causing irreparable injury to Metro, and it is essential to the protection of
Metro and its goodwill and to the maintenance of Metro’s competitive position
that the Confidential Information be kept secret and not be disclosed to others
or used to Executive’s own advantage or the advantage of others. Accordingly
Executive covenants and agrees that:
(i) Executive will not, during the Term of Executive’s employment or at any
subsequent time, except with the express prior written consent of the Board,
directly or indirectly disclose, communicate or divulge to any Person, or use
for the benefit of any Person, any Confidential Information.
(ii) Executive will not, during the Term of Executive’s employment, except with
the express prior written consent of the Board, directly or indirectly, whether
as employee, owner, partner, consultant, agent, director, officer, shareholder
or in any other capacity, engage in or assist any Person to engage in any act or
action which Executive, acting reasonably, believes or should believe would be
harmful or inimical to the interests of Metro. Nor will Executive directly or
indirectly, acting alone or in conjunction with others, disparage or criticize
Metro or Bank or any future







7

--------------------------------------------------------------------------------




Metro banking subsidiary, or any of their respective present or future
directors, officers, employees, agents or attorneys.
11.2 Executive agrees that following termination of Executive’s employment:


(i) Executive will not, except with the express prior written consent of the
Board, solicit any Metro employees or officers to leave Metro to accept
employment by Executive or Executives’ new employer; and


(ii) Executive will not, except with the express prior written consent of the
Board, solicit or encourage any customers of Metro or any of its affiliates to
cease doing business with Metro or its affiliates and/or to transfer any or all
of their business relationships to any institution which Executive may found or
to Executive's new employer.
11.3 (A) Executive covenants and agrees that Executive will not, except with the
express prior written consent of the Board, in any capacity (including, but not
limited to, owner, partner, shareholder, consultant, agent, employee, officer,
director or otherwise), directly or indirectly, for Executive’s own account or
for the benefit of any Person, establish, engage or participate in or otherwise
be connected with any commercial banking business which conducts business in any
geographic area in which Metro and its subsidiaries is then conducting such
business except that the foregoing shall not prohibit Executive from owning as a
shareholder less than 5% of the outstanding voting stock of an issuer whose
stock is publicly traded.
(B) The provisions of Section 11.3(A) shall be applicable commencing on the date
of this Agreement and ending on one of the following periods, as applicable:
(i) If this Agreement is terminated by Metro in accordance with the provisions
of Section 1.2 of this Agreement, the effective date of termination of this
Agreement;
(ii) If Executive voluntarily terminates his employment one year following the
effective date of termination of this Agreement; or
(iii) If this Agreement is terminated in accordance with the provisions of
either Section 7, Section 8 or Section 9, six (6) months following the effective
date of termination of this Agreement; provided however, that if Metro is
prohibited by any governmental agency regulating the affairs of Metro or Bank
from paying Executive, in whole or in part, the severance pay described herein,
then the provisions of Section 11.3(A) shall end on the effective date of
termination of this Agreement.
11.4 The parties agree that any breach by Executive of any of the covenants or
agreements contained in this Section 11 will result in irreparable injury to
Metro for which money damages could not adequately compensate Metro and
therefore, in the event of any such breach, Metro shall be entitled (in addition
to any other rights and remedies which it may have at law or in equity) to have
an injunction issued by any competent court enjoining and restraining Executive
and/or any other Person involved from continuing such breach. The existence of
any







8

--------------------------------------------------------------------------------




claim or cause of action which Executive may have against Metro or any other
Person (other than a claim for Metro's breach of this Agreement for failure to
make payments hereunder) shall not constitute a defense or bar to the
enforcement of such covenants. In the event of any alleged breach by Executive
of any of the covenants or agreements contained in this Section 11, Metro shall
continue any and all of the payments due Executive under this Agreement until
such time as a Court shall enter a final and unappealable order finding such a
breach; provided, that the foregoing shall not preclude a Court from ordering
Executive repay such payments made to Executive for the period after the breach
is determined to have occurred or from ordering that payments hereunder be
permanently terminated in the event of a material and willful breach.
11.5 If any portion of the covenants or agreements contained in this Section 11,
or the application hereof, is construed to be invalid or unenforceable, the
other portions of such covenant(s) or agreement(s) or the application thereof
shall not be affected and shall be given full force and effect without regard to
the invalid or unenforceable portions to the fullest extent possible. If any
covenant or agreement in this Section 11 is held to be unenforceable because of
the area covered, the duration thereof, or the scope thereof, then the court
making such determination shall have the power to reduce the area and/or
duration and/or limit the scope thereof, and the covenant or agreement shall
then be enforceable in its reduced form.
11.6 For purposes of this Section 11, the term "Metro" shall include Metro, any
successor of Metro under Section 12 hereof, and all present and future direct
and indirect subsidiaries and affiliates of Metro including, but not limited to,
Bank.
12. Successors and Assigns.
This Agreement shall inure to the benefit of and be binding upon any corporate
or other successor of Metro which will acquire, directly or indirectly, by
merger, consolidation, purchase, or otherwise, all or substantially all of the
assets of Metro, and shall otherwise inure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, administrators,
successors and assigns. Upon the death of Executive any payments or benefits
otherwise due Executive hereunder shall be paid to or be for the benefit of
Executive’s legal representatives. Nothing in the Agreement shall preclude Metro
from consolidating or merging into or with or transferring all or substantially
all of its assets to another Person. In that event, such other Person shall
assume this Agreement and all obligations of Metro in this Agreement. Upon such
a consolidation, merger, or transfer of assets and assumption, the term "Metro,"
as used in this Agreement, shall mean such other Person and this Agreement shall
continue in full force and effect.
13. Assignment.
Neither this Agreement nor any rights to receive payments hereunder shall be
voluntarily or involuntarily assigned, transferred, alienated, encumbered or
disposed of, in whole or in part, without Metro's prior written consent and
approval, and shall not be subject to anticipation, levy, execution,
garnishment, attachment by, or interference or control of, any creditor.









9

--------------------------------------------------------------------------------




14. Source of Payment and Timing.
14.1 All payments provided under this Agreement shall be paid in cash from the
general funds of Metro, no special or separate fund shall be required to be
established and Executive shall have no right, title or interest whatsoever in
or to any investment which Metro may make to aid Metro in meeting its
obligations hereunder except to the extent that Metro shall, in its sole and
absolute discretion, choose to designate any of its rights it may have under one
or more life insurance policies it may obtain to cover any of its obligations
under this Agreement. Nothing contained in this Agreement, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind or fiduciary relationship between Metro and Executive or any other
Person.
14.2 Subject to Section 10.3, all payments due Executive under Sections 7, 8 or
9 above shall be made not later than the thirtieth (30th) day following the date
of termination of employment. It is provided, however, that, if, at the time of
Executive’s termination of employment with Metro or Bank, Metro has stock which
is publicly traded on an established securities market and Executive is a
“specified employee” (as defined in Section 409A of the Code) and it is
necessary to postpone the commencement of any payments or benefits otherwise
payable pursuant to this Agreement as a result of such termination of employment
to prevent any accelerated or additional tax under Section 409A of the Code,
then Metro shall postpone the commencement of the payment of any such payments
or benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Executive) that are not otherwise paid within the
short-term deferral exception under Section 409A of the Code and are in excess
of the lesser of two (2) times (i) Executive’s then-annual compensation or (ii)
the limit on compensation then set forth in Section 401(a)(17) of the Code,
until the first payroll date that occurs after the date that is six months
following Executive’s “separation of service” with Metro or Bank (within the
meaning of such term under Section 409A of the Code). The accumulated postponed
amount shall be paid in a lump sum payment within ten days after the end of the
six-month period. If Executive dies during the postponement period prior to the
payment of postponed amount, the amounts postponed on account of Section 409A
shall be paid to the personal representative of Executive’s estate within 60
days after the date of Executive’s death.
15. Interest.
In the event any benefits due to Executive are not paid when due hereunder,
Executive shall be entitled (in addition to Executive’s other rights and
remedies) to interest on the past due amounts at a rate equal to two percentage
points above the prime rate charged from time to time by Bank, such interest to
commence on the date a benefit was due hereunder.
16. Reimbursements and In-Kind Benefits.
16.1 Generally.


All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A of the
Code, including, where applicable, the requirement that:











10

--------------------------------------------------------------------------------




(i) any reimbursement shall be for expenses incurred during Executive’s lifetime
(or during a shorter period of time specified in this Agreement);


(ii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;


(iii) the reimbursement of an eligible expense will be made on or before the
last day of the calendar year following the year in which the expense is
incurred;


(iv) the right to in-kind benefits shall not extend beyond the last day of
Executive’s second taxable year following Executive’s termination of employment;
and


(v) the right to reimbursement or in-kind benefits is not subject to liquidation
or exchange for another benefit.


16.2 Reimbursement of Enforcement Expenses.


If Metro fails to pay or provide Executive any of the amounts due Executive
under this Agreement or fails to provide Executive with any of the other
benefits due Executive under this Agreement, and provided Metro does not cure
any such failure within thirty (30) days after having received written notice
from Executive of such failure, Executive shall be entitled to full
reimbursement from Metro for all costs and expenses (including reasonable
attorneys’ fees and costs) incurred by Executive in enforcing his rights under
this Agreement.
17. Notices.
All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered by hand or
mailed, certified or registered mail, return receipt requested, with postage
prepaid, to the following addresses or to such other address as either party may
designate by like notice:
If to Metro, to:
Metro Bank
3801 Paxton Street
Harrisburg, PA 17111
Attn: Gary L. Nalbandian, President


If to Executive:
Adam Metz
145 Bryce Road
Camp Hill, PA 17011













11

--------------------------------------------------------------------------------




and to such other or additional person or persons as either party shall have
designated to the other party in writing by like notice.


18. Amendment, Waiver and Termination.
No amendment, waiver or termination of any of the provisions of this Agreement
shall be effective unless in writing and signed by the party against whom it is
sought to be enforced. Any written amendment, waiver or termination hereof
executed by Metro and Executive (or Executive’s legal representatives) shall be
binding upon them and upon all other Persons, without the necessity of securing
the consent of any other Person including, but not limited to, Executive’s
spouse, and no Person shall be deemed to be a third party beneficiary under this
Agreement except to the extent provided under Section 12.1 above.
19. General Provisions.
19.1 This Agreement constitutes the entire agreement between the parties
concerning its subject matter, and supersedes and replaces all prior agreements
between the parties.
19.2 Bank or any other subsidiary of Metro may make payments to Executive
thereunder in lieu of payments to be made by Metro, and to the extent such
payments are so made, Metro shall be released of its obligations to make such
payments.
19.3 The benefits provided under this Agreement shall be in addition to and
shall not affect the proceeds payable to Executive’s beneficiaries under group
life insurance policies which Metro may be carrying on Executive’s Life.
19.4 "Person" as used in this Agreement means a natural person, joint venture,
corporation, sale proprietorship, trust, estate, partnership, cooperative,
association, non-profit organization or any other legal entity.
19.5 This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same Agreement.
l9.6 Except as otherwise expressly stated in this Agreement, no failure on the
part of any party to this Agreement to exercise and no delay in exercising any
right, power or remedy under this Agreement shall operate as a waiver; nor shall
any single or partial exercise of any right, power or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy.
19.7 Metro and Executive consent to the exclusive jurisdiction of the courts of
the Commonwealth of Pennsylvania and the United States District Court for the
Middle District of Pennsylvania in any and all actions arising hereunder and
irrevocably consent to service of process as set forth in Section 15 above.









12

--------------------------------------------------------------------------------




19.8 The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions of this Agreement.
19.9 This Agreement shall be governed and construed and the legal relationships
of the parties determined in accordance with the laws of the Commonwealth of
Pennsylvania applicable to contracts executed and to be performed solely in the
Commonwealth of Pennsylvania.


19.10 This Agreement is contingent upon any required approval of the Federal
Deposit Insurance Corporation.
19.11 This Agreement is intended to comply with the requirements of Section 409A
of the Code or an exemption from Section 409A, and shall in all respects be
administered in accordance with Section 409A. Executive’s termination of
employment under this Agreement shall be interpreted in a manner consistent with
the separation from service rules under Section 409A. For purposes of Section
409A of the Code, each payment made under this Agreement shall be treated as a
separate payment and the right to a series of payments under this Agreement
shall be treated as a right to a series of separate payments. In no event shall
Executive, directly or indirectly, designate the calendar year of a payment.
            
 
 
METRO BANCORP, INC.
 
 
 
/s/ Mark A. Zody, CFO
 
By: /s/ Gary L. Nalbandian
Attest
 
Name: Gary L. Nalbandian
 
 
Title: President/CEO
 
 
 
 
 
METRO BANK
 
 
 
/s/ Mark A. Zody, CFO
 
By: /s/ Gary L. Nalbandian
Attest
 
Name: Gary L. Nalbandian
 
 
Title: President/CEO
 
 
 
 
 
EXECUTIVE:
/s/ Mark A. Zody, CFO
 
/s/ Adam L. Metz
Witness
 
Adam L. Metz









                        











13